129 Ga. App. 166 (1973)
199 S.E.2d 273
GEORGIA FARM BUREAU MUTUAL INSURANCE COMPANY
v.
LANE.
48200.
Court of Appeals of Georgia.
Submitted May 1, 1973.
Decided May 31, 1973.
Harold Lambert, for appellant.
Ralph C. Smith, Jr., for appellee.
DEEN, Judge.
1. The motion to dismiss the appeal because the enumeration of errors fails to contain a statement of jurisdiction is denied.
2. The plaintiff purchased a Pontiac automobile for $6,405, drove it 6, 417 miles in four months, at which time it was wrecked, and testified that its market value was $5,971.23 immediately before and $800 immediately after the wreck. On an action against the insurer for the value of the automobile on a policy containing a deductible amount of $100, this and other evidence authorized a verdict in the sum of $4,821 in favor of the plaintiff.
3. There was substantial evidence from both the plaintiff's and the defendant's witnesses that a car damaged to the extend this vehicle was could not be repaired to restore its value prior to the *167 accident. In such a case depreciation in market price should be added to cost of repairs, or the property or its value replaced, so that the insured will be made whole. State Farm Mut. Auto. Ins. Co. v. Smith, 119 Ga. App. 447 (1) (167 SE2d 610). The insurer originally offered $2,090 as cost of repair, which included no depreciation of market value. After the plaintiff retained an attorney the insurer offered $3,000 with plaintiff to retained an salvage (either $800 or $1,250). The offers were based on the highest estimate of salvage value" approach to the claim rather market value, and no attempt to allow for "special order" items not included in the book estimate listings. The course of dealing is suggestive of a "nuisance value" approach to the claim rather than a bona fide effort to reimburse the insured for his loss. "When an insured has suffered a loss and the company has notice thereof, unless a bona fide effort is made to effect a settlement of the loss in accordance with the provisions of the policy, there is an absolute refusal to pay, and if the offer of settlement does not approximate the loss sustained, there is likewise a refusal to pay." Firemen's Ins. Co. v. Allmond, 105 Ga. App. 763, 766 (125 SE2d 545). There was a jury question on the issue of penalty and attorney fees, and the amount returned by the jury in this portion of the verdict is not unreasonable.
Judgment affirmed. Bell, C. J., and Quillian, J., concur.